DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: the first appearance of the term “that” in Line 11 appears superfluous and creates awkward wording of the limitation.  Examiner suggests deleting the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the groove that has inclined surfaces that continuously slope so as to directly connect the horizontal surface to the vertical reference surface” in Lines 11-13.  It is unclear how the horizontal and vertical reference surfaces are directly connected if there is a surface therebetween.  Additionally, it is unclear whether the plural inclined surfaces connect to only one horizontal surface and one vertical surface or if there is a respective relationship of the plural inclined surfaces to a pair of the horizontal and vertical surfaces.  It would seem more appropriate to recite to the continuous inclined surface is directly connected to each of the horizontal and vertical surfaces or that the horizontal and vertical surfaces are directly connected via only the continuously inclined surface.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ospitaletto (FR 1,253,636 A) in view of Mack (US Patent No. 10,343,261 B2) and Sadowski (US Patent No. 2,147,800) and Hale et al. US Pub. No. 20160178343 A1).
(Claims 1, 3 and 4) Ospitaletto discloses a perforating apparatus (Figs. 1-3) for a cylindrical workpiece (Figs. 3, 5).  The perforating apparatus includes a cradle (annotated Fig. 6 below) having a center (0) and a groove (annotated Fig. 6 below) extending in one direction horizontally from one end to another end (Figs. 1-3, 6, 7).  A cutting tool (drill) extending in the vertical direction, the drill having a drill bit that extends is disposed vertically above the groove (A1 - but also could be A2 or A3 depending on frame of reference).  The cradle includes both: (a) a horizontal reference surface, which extends along a horizontal plane that is perpendicular to the vertical direction in which the drill is movable; and (b) the groove, which has inclined surfaces extending from the horizontal reference surface toward the center of the cradle (annotated Fig. 6 below).  Each of the horizontal reference surface, the vertical reference surface and the inclined surfaces of the groove extend from the one end to the other end of the cradle (Figs. 1, 2, annotated Fig. 6 below).  The cradle further includes a vertical reference surface that extends along the center of the cradle in the vertical direction in which the drill is movable (Fig. 6).  The inclined surfaces of the groove are recessed below the horizontal reference surface (annotated Fig. 6 below).

    PNG
    media_image1.png
    320
    868
    media_image1.png
    Greyscale
 
  A chuck (21’) has a pair of opposing grippers (V-shaped notches on chuck 21’) that are movable toward each other in a horizontal direction perpendicular to the direction in which the groove extends, and the pair of grippers are movable symmetrically with respect to a rotation axis (0) of the cutting tool (Fig. 6; translation at page 5).  Each of the grippers have a pair of vertically symmetric inclined surfaces expanding upwards and downwards (Fig. 6).  While Ospitaletto discloses a drill for drilling and boring and a drill bit would appear inherent to complete such tasks, the reference only speaks to tools in the drill and does not explicitly refer to a drill bit.  Even though the claim is worded in such a way to permit intervening surfaces between the horizontal and vertical surfaces and still have them considered directly connected, the rejection will be made as to what Applicant likely means in order to advance prosecution.  As such, the Ospitaletto reference does not explicitly disclose inclined surfaces that directly connect the horizontal surface to the vertical surface, a stopper provided at the one end of the groove and a detector working with a controller as claimed.
Mack discloses a stopper (20) at one end of a groove between jaws of a chuck (Fig. 1).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a stopper as taught by Mack in order to quickly locate a workpiece in a set position relative the cradle and grippers.
Sadowski discloses a horizontal reference surface (A - annotated Fig. 1 below) and a vertical reference surface (C - annotated Fig. 1) directly connected to each other by a continuously inclined surface (B - annotated Fig. 1).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a continuously inclined surface directly connecting the horizontal and vertical reference surfaces as suggested in Sadowski in order to center/locate a relatively larger sized workpieces.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales for supporting a conclusion of obviousness, including: use of known technique to improve similar devices in the same way; and applying a known technique to a known device (ready for improvement to yield predictable results).

    PNG
    media_image2.png
    499
    744
    media_image2.png
    Greyscale

Hale et al. (“Hale”) discloses a drill (40) and vertically extending from the drill (Fig. 4).  The drill is movable vertically (Z-axis) as well as in two directions perpendicular to the vertical direction (X-axis and Y-axis; ¶ 0042; Fig. 4).  A detector is capable of detecting a point in time when the drill bit comes into contact with the workpiece by a change in a main spindle load on the drill bit (¶ 0027).  A controller (42) is capable of instructing the drill to perform perforation at a predetermined depth using the contact of the drill with the workpiece as a trigger (¶ 0041-0045).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a drill bit, detector and controller as taught by Hale in order to drill holes into a workpiece while controlling depth in an automated operation.
(Claim 2) The modified apparatus of Ospitaletto includes a stopper having a wall surface perpendicular to the direction in which the groove extends (Mack Figs. 1, 3).
(Claim 5) When observed from the direction in which the groove extends (Ospitaletto Fig. 6; Sadowski Fig. 1), the contour shape of the groove is at least a part of a V-shape (vertically extending walls).
(Claim 6) When observed from a longitudinal direction of the groove (Ospitaletto Fig. 6; Sadowski Fig. 1), the pair of the inclined surfaces of each of the grippers is V-shaped.
(Claim 7) The cradle is divided into two parts with the groove in between, and each part of the cradle is fixed to each gripper of the pair of opposing grippers (Ospitaletto Fig. 6).  A first part of the cradle is fixed to one gripper of the pair of opposing grippers and a second part of he cradle is fixed to the other gripper of the pair of opposing grippers (Fig. 6).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ospitaletto (FR 1,253,636 A) in view of Mack (US Patent No. 10,343,261 B2) and Reis (DE 29720204 U1) and Hale et al. US Pub. No. 20160178343 A1).
(Claims 1, 3 and 4) Ospitaletto discloses a perforating apparatus (Figs. 1-3) for a cylindrical workpiece (Figs. 3, 5).  The perforating apparatus includes a cradle (annotated Fig. 6 below) having a center (0) and a groove (annotated Fig. 6 below) extending in one direction horizontally from one end to another end (Figs. 1-3, 6, 7).  A cutting tool (drill) extending in the vertical direction, the drill having a drill bit that extends is disposed vertically above the groove (A1 - but also could be A2 or A3 depending on frame of reference).  The cradle includes both: (a) a horizontal reference surface, which extends along a horizontal plane that is perpendicular to the vertical direction in which the drill is movable; and (b) the groove, which has inclined surfaces extending from the horizontal reference surface toward the center of the cradle, that extends from the one end to the other end of the cradle (annotated Fig. 6 below).  The cradle further includes a vertical reference surface that extends along the center of the cradle in the vertical direction in which the drill is movable (Fig. 6).  The inclined surfaces of the groove are recessed below the horizontal reference surface (annotated Fig. 6 below).

    PNG
    media_image1.png
    320
    868
    media_image1.png
    Greyscale
 
  A chuck (21’) has a pair of opposing grippers (V-shaped notches on chuck 21’) that are movable toward each other in a horizontal direction perpendicular to the direction in which the groove extends, and the pair of grippers are movable symmetrically with respect to a rotation axis (0) of the cutting tool (Fig. 6; translation at page 5).  Each of the grippers have a pair of vertically symmetric inclined surfaces expanding upwards and downwards (Fig. 6).  While Ospitaletto discloses a drill for drilling and boring and a drill bit would appear inherent to complete such tasks, the reference only speaks to tools in the drill and does not explicitly refer to a drill bit.  Even though the claim is worded in such a way to permit intervening surfaces between the horizontal and vertical surfaces and still have them considered directly connected, the rejection will be made as to what Applicant likely means in order to advance prosecution.  As such, the Ospitaletto reference does not explicitly disclose inclined surfaces that directly connect the horizontal surface to the vertical surface, a stopper provided at the one end of the groove and a detector working with a controller as claimed.
Mack discloses a stopper (20) at one end of a groove between jaws of a chuck (Fig. 1).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a stopper as taught by Mack in order to quickly locate a workpiece in a set position relative the cradle and grippers.
Reis discloses a horizontal reference surface (9,17; Figs. 1-5) and a vertical reference surface (9,17; Figs. 1-5) directly connected to each other by a continuously inclined surface (9,17; Figs. 1-5).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a continuously inclined surface directly connecting the horizontal and vertical reference surfaces as suggested in Reis in order to provide a groove surface for engaging and centering round workpieces.  See KSR, 550 U.S. at 418 (reciting several rationales for supporting a conclusion of obviousness, including: use of known technique to improve similar devices in the same way; and applying a known technique to a known device (ready for improvement to yield predictable results).
Hale et al. (“Hale”) discloses a drill (40) and vertically extending from the drill (Fig. 4).  The drill is movable vertically (Z-axis) as well as in two directions perpendicular to the vertical direction (X-axis and Y-axis; ¶ 0042; Fig. 4).  A detector is capable of detecting a point in time when the drill bit comes into contact with the workpiece by a change in a main spindle load on the drill bit (¶ 0027).  A controller (42) is capable of instructing the drill to perform perforation at a predetermined depth using the contact of the drill with the workpiece as a trigger (¶ 0041-0045).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a drill bit, detector and controller as taught by Hale in order to drill holes into a workpiece while controlling depth in an automated operation.
(Claim 2) The modified apparatus of Ospitaletto includes a stopper having a wall surface perpendicular to the direction in which the groove extends (Mack Figs. 1, 3).
(Claim 5) When observed from the direction in which the groove extends (Ospitaletto Fig. 6; Reis Figs. 1-5), the contour shape of the groove is at least a part of a V-shape (vertically extending walls).
(Claim 6) When observed from a longitudinal direction of the groove (Ospitaletto Fig. 6; Reis Figs. 1-5), the pair of the inclined surfaces of each of the grippers is V-shaped.
(Claim 7) The cradle is divided into two parts with the groove in between, and each part of the cradle is fixed to each gripper of the pair of opposing grippers (Ospitaletto Fig. 6).  A first part of the cradle is fixed to one gripper of the pair of opposing grippers and a second part of he cradle is fixed to the other gripper of the pair of opposing grippers (Fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722